Horace Canady was convicted of the crime of unlawful possession of intoxicating liquor, to wit: two and one-half pints of tax-paid liquor, in the court of common pleas of Oklahoma county and his punishment assessed at a fine of $50 and 30 days imprisonment in the county jail.
Defendant appealed to this court on the 6th day of May, 1941, but no brief has been filed in support of his assignment of errors. This case was submitted on the 13th day of November, 1941, after notice was given to attorneys, on motion to dismiss by the Attorney General. The defendant has made no request for additional time to brief, although the time permitted by the rules of this court expired more than six months ago.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
A careful examination of the record reveals no error prejudicial to the rights of the defendant. The judgment of the court of common pleas of Oklahoma county is therefore affirmed. *Page 197